
	

113 S1131 IS: Building upon Unique Indian Learning and Development Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1131
		IN THE SENATE OF THE UNITED STATES
		
			June 11, 2013
			Mr. Udall of New Mexico
			 (for himself and Mr. Heinrich) introduced
			 the following bill; which was read twice and referred to the
			 Committee on Indian
			 Affairs
		
		A BILL
		To strengthen Indian education, and for other purposes.
		  
	
	
		1.Short
			 titleThis Act may be cited as
			 the Building upon Unique Indian
			 Learning and Development Act.
		2.In-school
			 facility innovation program contest
			(a)In
			 generalThe Secretary of the
			 Interior shall—
				(1)establish an in-school facility innovation
			 program contest in which institutions of higher education, including Tribal
			 Colleges and Universities (as defined in section 316 of the Higher Education
			 Act of 1965 (20 U.S.C. 1059c)), are encouraged to consider solving the problem
			 of how to improve school facilities for tribal schools and schools served by
			 the Bureau of Indian Education for problem-based learning in their coursework
			 and through extracurricular opportunities; and
				(2)establish an
			 advisory group for the contest described in paragraph (1) that shall include
			 students enrolled at a Tribal College or University, a representative from the
			 Bureau of Indian Education, and engineering and fiscal advisors.
				(b)Submission of
			 finalists to the Indian Affairs CommitteeThe Secretary of the Interior shall submit
			 the finalists to the Committee on Indian Affairs of the Senate.
			(c)WinnersThe Secretary of the Interior shall—
				(1)determine the winners of the program
			 contest conducted under this section; and
				(2)award the winners
			 appropriate recognition and reward.
				3.Department of
			 the Interior and Department of Education Joint Oversight Board
			(a)In
			 generalThe Secretary of Education and the Secretary of the
			 Interior shall jointly establish a Department of the Interior and Department of
			 Education Joint Oversight Board, that shall—
				(1)be co-chaired by
			 both Departments; and
				(2)coordinate
			 technical assistance, resource distribution, and capacity building between the
			 2 departments on the education of and for Native American students.
				(b)Information To
			 be sharedThe Joint Oversight Board shall facilitate the
			 communication, collaboration, and coordination between the 2 departments of
			 education policies, access to and eligibility for Federal resources, and budget
			 and school leadership development, and other issues, as appropriate.
			4.Improve support
			 for teachers and administrators of native american studentsSubpart 2 of part A of title VII of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7441 et seq.) is
			 amended by adding at the end the following:
			
				7123.Teacher and
				administrator pipeline for teachers and administrators of native american
				students
					(a)Grants
				authorizedThe Secretary
				shall award grants to eligible entities to enable such entities to create or
				expand a teacher or administrator, or both, pipeline for teachers and
				administrators of Native American students.
					(b)Eligible
				entityIn this section, the
				term eligible entity means—
						(1)a local educational agency;
						(2)an institution of higher education;
						(3)a Tribal College or University (as defined
				in section 316 of the Higher Education Act of 1965); or
						(4)a nonprofit
				organization.
						(c)PriorityIn
				awarding grants under this section, the Secretary shall give priority to Tribal
				Colleges and Universities (as defined in section 316 of the Higher Education
				Act of 1965).
					(d)ActivitiesAn eligible entity that receives a grant
				under this section shall create a program that shall prepare, recruit, and
				provide continuing education for teachers and administrators of Native American
				students, in particular for teachers of—
						(1)science, technology, engineering, and
				mathematics;
						(2)subjects that lead to health professions;
				and
						(3)green skills and middle
				skills, including electrical, welding, technology, plumbing, and green
				jobs.
						(e)Incentives for
				teachers and administratorsAn eligible entity that receives a grant
				under this section may provide incentives to teachers and principals who make a
				commitment to serve high-need, high-poverty, tribal schools, including in the
				form of scholarships, loan forgiveness, incentive pay, or housing
				allowances.
					(f)School and
				community orientationAn
				eligible entity that receives a grant under this section shall develop an
				evidence-based, culturally based school and community orientation for new
				teachers and administrators of Native American
				students.
					.
		5.Native American
			 student support
			(a)Standards-Based
			 assessmentsSection 1111(b)(3) of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6311(b)(3)) is amended by adding at the end
			 the following:
				
					(E)Standards-based
				education assessmentsNotwithstanding any other provision of this
				Act, a State, in consultation with Indian tribes or Tribal Colleges and
				Universities, shall develop standards-based education assessments and classroom
				lessons to accommodate diverse learning styles, which assessments may be used
				by the State in place of the general assessments described in subparagraph
				(A).
					.
			(b)SupportThe
			 Secretary of Education shall expand programs for Native American school
			 children—
				(1)to provide
			 support for learning in the children's Native language and culture; and
				(2)to provide
			 English language instruction.
				(c)ResearchThe
			 Comptroller General of the United States shall conduct research on culture- and
			 language-based education to identify the factors that improve education and
			 health outcomes.
			(d)Native language
			 teachingSection 1119 of the Elementary and Secondary Education Act of 1965
			 (20 U.S.C. 6319) is amended by adding at the end the following:
				
					(m)Qualifications
				for Native language teachers
						(1)In
				generalNotwithstanding any other provision of law, the
				requirements of subsection (a) for local educational agencies and States with
				respect to highly qualified teachers, shall not apply to a teacher of a Native
				language.
						(2)Alternative
				licensure or certificationEach State educational agency
				receiving assistance under this part shall, through collaboration with Indian
				tribes or Tribal Colleges and Universities, as appropriate, develop a licensure
				or certification process for teachers of a Native
				language.
						.
			(e)Grant program To ensure the survival and
			 continuing vitality of native american languages
				(1)DefinitionsIn
			 this subsection:
					(A)CommissionerThe
			 term Commissioner means the Commissioner of the Administration for
			 Native Americans in the Department of Health and Human Services (established
			 under section 803B of the Native American Programs Act of 1974 (42 U.S.C.
			 2991b–2)).
					(B)Eligible
			 entityThe term eligible entity means any agency or
			 organization that is eligible for financial assistance under section 803(a) of
			 the Native American Programs Act of 1974 (42 U.S.C. 2991b(a)).
					(2)Establishment
			 of grant programThe Commissioner shall establish a program to
			 provide eligible entities with grants for the purpose of assisting Native
			 Americans to ensure the survival and continuing vitality of Native American
			 languages.
				(3)Use of
			 amounts
					(A)In
			 generalAn eligible entity may use amounts received under this
			 subsection to carry out activities that ensure the survival and continuing
			 vitality of Native American languages, including—
						(i)the
			 establishment and support of community Native American language projects
			 designed to bring older and younger Native Americans together to facilitate and
			 encourage the transfer of Native American language skills from one generation
			 to another;
						(ii)the
			 establishment of projects that train Native Americans to—
							(I)teach a Native
			 American language to others; or
							(II)serve as
			 interpreters or translators of a Native American language;
							(iii)the
			 development, printing, and dissemination of materials to be used for the
			 teaching and enhancement of a Native American language;
						(iv)the
			 establishment or support of a project to train Native Americans to produce or
			 participate in television or radio programs to be broadcast in a Native
			 American language;
						(v)the
			 compilation, transcription, and analysis of oral testimony to record and
			 preserve a Native American language;
						(vi)the purchase of
			 equipment, including audio and video recording equipment, computers, and
			 software, required to carry out a Native American language project; and
						(vii)(I)the establishment of
			 Native American language nests, which are site-based educational programs
			 that—
								(aa)provide instruction and child care
			 through the use of a Native American language for at least 10 children under
			 the age of 7 for an average of at least 500 hours per year per student;
								(bb)provide classes in a Native American
			 language for parents (or legal guardians) of students enrolled in a Native
			 American language nest (including Native American language-speaking parents);
			 and
								(cc)ensure that a Native American
			 language is the dominant medium of instruction in the Native American language
			 nest;
								(II)the establishment of Native American
			 language survival schools, which are site-based educational programs for
			 school-age students that—
								(aa)provide an average of at least 500
			 hours of instruction through the use of 1 or more Native American languages for
			 at least 15 students for whom a Native American language survival school is the
			 principal place of instruction;
								(bb)develop instructional courses and
			 materials for learning Native American languages and for instruction through
			 the use of Native American languages;
								(cc)provide for teacher training;
								(dd)work toward a goal of all students
			 achieving—
									(AA)fluency in a Native American language;
			 and
									(BB)academic proficiency in mathematics,
			 reading (or language arts), and science; and
									(ee)are located in areas that have high
			 numbers or percentages of Native American students; and
								(III)the establishment of Native American
			 language restoration programs, which are educational programs that—
								(aa)operate at least 1 Native American
			 language program for the community that the educational program serves;
								(bb)provide training programs for
			 teachers of Native American languages;
								(cc)develop instructional materials for
			 the Native American language restoration programs;
								(dd)work toward a goal of increasing
			 proficiency and fluency in at least 1 Native American language; and
								(ee)provide instruction in at least 1
			 Native American language.
								(B)Native American
			 language restoration programsAn eligible entity carrying out a
			 program described in subparagraph (A)(vii)(III) may use amounts made available
			 under this section to carry out—
						(i)Native American
			 language programs, including—
							(I)Native American
			 language immersion programs;
							(II)Native American
			 language and culture camps;
							(III)Native American
			 language programs provided in coordination and cooperation with educational
			 entities;
							(IV)Native American
			 language programs provided in coordination and cooperation with institutions of
			 higher education with expertise in the relevant Native language, particularly
			 Tribal Colleges and Universities (as defined in section 316 of the Higher
			 Education Act of 1965 (20 U.S.C. 1059c));
							(V)Native American
			 language programs that use a master-apprentice model of learning languages;
			 and
							(VI)Native American
			 language programs provided through a regional program to better serve
			 geographically dispersed students;
							(ii)Native American
			 language teacher training programs, including—
							(I)training programs
			 in Native American language translation for fluent speakers;
							(II)training
			 programs for Native American language teachers;
							(III)training
			 programs for teachers in the use of Native American language materials, tools,
			 and interactive media to teach Native American language; and
							(iii)the development
			 of Native American language materials, including books, audio and visual tools,
			 and interactive media programs.
						(4)Applications
					(A)In
			 generalSubject to subparagraph (B), in awarding a grant under
			 this subsection, the Commissioner shall select applicants from among eligible
			 entities on the basis of applications submitted to the Commissioner at such
			 time, in such form, and containing such information as the Commissioner
			 requires.
					(B)RequirementsAn
			 application under subparagraph (A) shall include, at a minimum—
						(i)a
			 detailed description of the current status of the Native American language to
			 be addressed by the project for which a grant is requested, including a
			 description of existing programs and projects, if any, in support of that
			 language;
						(ii)a
			 detailed description of the project for which the grant is requested;
						(iii)a
			 statement that the objectives of the project are in accordance with the
			 purposes of this subsection;
						(iv)a
			 detailed description of the plan of the applicant to evaluate the
			 project;
						(v)if
			 appropriate, an identification of opportunities for the replication or
			 modification of the project for use by other Native Americans;
						(vi)a
			 plan for the preservation of the products of the Native American language
			 project for the benefit of future generations of Native Americans and other
			 interested persons; and
						(vii)in the case of
			 an application for a grant to carry out any purpose specified in paragraph
			 (3)(A)(vii)(III), a certification by the applicant that the applicant has not
			 less than 3 years of experience in operating and administering a Native
			 American language survival school, a Native American language nest, or any
			 other educational program in which instruction is conducted in a Native
			 American language.
						(C)Participating organizationsIf an applicant determines that the
			 objectives of a proposed Native American language project would be accomplished
			 more effectively through a partnership with an educational entity, the
			 applicant shall identify the educational entity as a participating organization
			 in the application.
					(5)Limitations on
			 funding
					(A)Federal
			 shareThe Federal share of the total cost of a program under this
			 subsection shall not exceed 80 percent.
					(B)Non-Federal
			 share
						(i)In
			 generalThe non-Federal share of the cost of a program under this
			 subsection may be provided in cash or fairly evaluated in-kind contributions,
			 including facilities, equipment, or services.
						(ii)Source of
			 non-Federal shareThe non-Federal share—
							(I)may be provided
			 from any private or non-Federal source; and
							(II)may include
			 amounts (including interest) distributed to an Indian tribe—
								(aa)by
			 the Federal Government pursuant to the satisfaction of a claim made under
			 Federal law;
								(bb)from
			 amounts collected and administered by the Federal Government on behalf of an
			 Indian tribe or the members of an Indian tribe; or
								(cc)by
			 the Federal Government for general tribal administration or tribal development
			 under a formula or subject to a tribal budgeting priority system,
			 including—
									(AA)amounts involved
			 in the settlement of land or other judgment claims;
									(BB)severance or
			 other royalty payments; or
									(CC)payments under
			 the Indian Self-Determination Act (25 U.S.C. 450f et seq.) or a tribal budget
			 priority system.
									(C)Duration
						(i)In
			 generalSubject to clause (ii), the Commissioner may make grants
			 made under this subsection on a 1-year, 2-year, or 3-year basis.
						(ii)Native
			 American language restoration programThe Commissioner shall only
			 make a grant available under paragraph (3)(A)(vii)(III) on a 3-year
			 basis.
						(6)Administration
					(A)Expert
			 panel
						(i)In
			 generalNot later than 180 days after date of enactment of this
			 subsection, the Commissioner shall appoint a panel of experts for the purpose
			 of assisting the Commissioner to review—
							(I)applications
			 submitted under paragraph (4);
							(II)evaluations
			 carried out to comply with paragraph (4)(B)(iv); and
							(III)the
			 preservation of products required by paragraph (4)(B)(vi).
							(ii)Composition
							(I)In
			 generalThe panel shall include—
								(aa)a
			 designee of the Institute of American Indian and Alaska Native Culture and Arts
			 Development;
								(bb)representatives
			 of national, tribal, and regional organizations that focus on Native American
			 language or Native American cultural research, development, or training;
			 and
								(cc)other
			 individuals who are recognized as experts in the area of Native American
			 language.
								(II)RecommendationsThe
			 Commissioner shall solicit recommendations for appointments to the panel from
			 Indian tribes and tribal organizations.
							(iii)DutiesThe
			 duties of the panel shall include—
							(I)making
			 recommendations regarding the development and implementation of regulations,
			 policies, procedures, and rules of general applicability with respect to the
			 administration of this subsection;
							(II)reviewing
			 applications received under paragraph (4);
							(III)providing to
			 the Commissioner a list of recommendations for the approval of applications in
			 accordance with—
								(aa)regulations
			 issued by the Secretary of Health and Human Services; and
								(bb)the
			 relative need for the project; and
								(IV)reviewing
			 evaluations submitted to comply with paragraph (4)(B)(iv).
							(B)Products
			 generated by projects
						(i)In
			 generalSubject to clause (ii), for preservation and use in
			 accordance with the responsibilities of the respective organization under
			 Federal law, a copy of any product of a Native American language project for
			 which a grant is made under this subsection—
							(I)shall be
			 transmitted—
								(aa)to
			 the Institute of American Indian and Alaska Native Culture and Arts
			 Development; and
								(bb)to
			 the Tribal Colleges or Universities where the language addressed in the grant
			 program is inherent; and
								(II)may be
			 transmitted, at the discretion of the grantee, to national and regional
			 repositories of similar material.
							(ii)Exemption
							(I)In
			 generalIn accordance with the Federal recognition of the
			 sovereign authority of each Indian tribe over all aspects of the culture and
			 language of that Indian tribe and subject to subclause (II), an Indian tribe
			 may make a determination—
								(aa)not
			 to transmit a copy of a product under clause (i);
								(bb)not
			 to permit the redistribution of a copy of a product transmitted under clause
			 (i); or
								(cc)to
			 restrict in any manner the use or redistribution of a copy of a product
			 transmitted under clause (i).
								(II)RestrictionsSubclause
			 (I) does not authorize an Indian tribe—
								(aa)to
			 limit the access of the Commissioner to a product described in clause (i) for
			 purposes of administering this subsection or evaluating the product; or
								(bb)to
			 sell a product described in clause (i), or a copy of that product, for profit
			 to the entities referred to in clause (i).
								(7)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this subsection such sums as are
			 necessary for each of fiscal years 2014 through 2019.
				(f)Conforming
			 amendments
				(1)In
			 generalSection 803C of the Native American Programs Act of 1974
			 (42 U.S.C. 2991b–3) is repealed.
				(2)Authorization
			 of appropriationsSection 816 of the Native American Programs Act
			 of 1974 (42 U.S.C. 2992d) is amended—
					(A)in subsection
			 (a), by striking sections 803(d), 803A, 803C, 804, subsection (e) of
			 this section and inserting sections 803(d), 803A, and 804,
			 subsection (d);
					(B)in subsection
			 (b), by striking other than sections 803(d), 803A, 803C, 804, subsection
			 (e) of this section and inserting sections 803(d), 803A, and
			 804, subsection (d); and
					(C)by striking
			 subsection (e).
					6.Increased access
			 to resources for tribal schools, schools served by the Bureau of Indian
			 Education, and Native American students
			(a)Reservation for
			 Bureau-Funded Schools and Programs and Schools Operated by a Tribe or Tribal
			 Organization
				(1)In
			 GeneralThe Secretary of Education shall ensure that any program
			 administered by the Department of Education that awards grants, contracts, or
			 other assistance to benefit elementary schools and secondary schools (as such
			 terms are defined in section 9101 of the Elementary and Secondary Education Act
			 of 1965 (20 U.S.C. 7801)) or prekindergarten or early childhood programs,
			 provides a reservation, as described in this subsection, for 1 or more of the
			 following categories of entities, as determined appropriate by the Secretary of
			 Education for each such grant, contract, or assistance program:
					(A)Bureau-funded
			 schools (as defined in section 1141 of the Education Amendments of 1978 (25
			 U.S.C. 2021)).
					(B)Prekindergarten
			 programs or early childhood programs or services operated by a tribe or Indian
			 organization (as defined in such section).
					(C)Elementary
			 schools or secondary schools operated by a tribe or Indian organization (as
			 defined in such section).
					(2)Amount of
			 Reservation
					(A)Existing
			 Reservation of FundsIn the case of a grant, contract, or
			 assistance program provided by the Department of Education to benefit
			 elementary schools and secondary schools (as such terms are defined in section
			 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)) or
			 prekindergarten or early childhood programs for which funds are reserved for
			 entities described in paragraph (1), or for a group that may include such
			 entities—
						(i)if
			 the existing reservation of funds is for an amount that is less than 0.5
			 percent, the amount of such reservation shall be increased to 0.5 percent;
			 and
						(ii)if
			 the existing reservation of funds is for an amount that is equal to or greater
			 than 0.5 percent, the amount of such reservation shall be maintained.
						(B)No Existing
			 Reservation of FundsIn the case of a grant, contract, or
			 assistance program provided by the Department of Education to benefit
			 elementary schools and secondary schools (as such terms are defined in section
			 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)) or
			 prekindergarten or early childhood programs for which no funds are reserved for
			 the entities described in paragraph (1), the Secretary of Education shall
			 reserve 0.5 percent of such funds for such entities, as determined by the
			 Secretary of Education in accordance with paragraph (1).
					(3)Use of Reserved
			 FundsFunds reserved under this section shall be used in
			 accordance with the uses of funds described for each particular grant,
			 contract, or assistance program. In addition to program support, such reserved
			 funds may be used, in an amount determined by the Secretary of Education, for
			 technical assistance or capacity building to ensure that the schools or
			 programs described in paragraph (1) are provided the assistance to compete for
			 such grants, contracts, or other assistance.
				(4)Effect on Other
			 LawsThe Secretary of Education shall carry out this subsection
			 notwithstanding any other provision of law.
				(b)Safe and
			 healthy schools for Native American studentsSubpart 2 of part A
			 of title IV of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 7131 et seq.) is amended by adding at the end the following:
				
					4131.Safe and
				healthy schools for Native American studentsFrom funds made available to carry out this
				subpart, the Secretary shall—
						(1)establish a
				program to improve school environments and student skill development for
				healthy choices for Native American students, including—
							(A)prevention
				regarding—
								(i)alcohol and drug
				misuse;
								(ii)suicide;
								(iii)violence;
								(iv)pregnancy;
				and
								(v)obesity;
								(B)nutritious eating
				programs; and
							(C)anger and
				conflict management programs;
							(2)establish a
				program for school dropout prevention for Native American students; and
						(3)collaborate with
				the Secretary of Agriculture to establish tribal-school specific school gardens
				and nutrition programs that are within the tribal cultural
				context.
						.
			7.Funds for Impact
			 AidIn addition to amounts
			 otherwise appropriated to carry out title VIII of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7701 et seq.), there are authorized to be
			 appropriated, and there are appropriated, out of any money in the Treasury not
			 otherwise appropriated, to carry out such title VIII the following:
			(1)$750,000,000 for
			 fiscal year 2014.
			(2)$750,000,000 for
			 fiscal year 2015.
			(3)$750,000,000 for
			 fiscal year 2016.
			8.Forward Funding
			 for Tribal CollegesFor
			 carrying out the following programs, there are authorized to be appropriated
			 $91,087,500 for fiscal year 2014 which shall become available on July 1, 2014,
			 and shall remain available through September 30, 2015:
			(1)Programs under
			 title V of the Tribally Controlled Colleges and Universities Assistance Act of
			 1978 (25 U.S.C. 1861 et seq.).
			(2)The Institute of
			 American Indian and Alaska Native Culture and Arts Development established
			 under the American Indian, Alaska Native, and Native Hawaiian Culture and Art
			 Development Act (20 U.S.C. 4401 et seq.).
			(3)Institutional
			 operations grants for the Haskell Indian Nations University and Southwestern
			 Indian Polytechnic Institute under the authority of the Act of November 2, 1921
			 (25 U.S.C. 13), popularly known as the Snyder Act.
			(4)Scholarships and
			 adult education and special higher education scholarships under the authority
			 of the Act of November 2, 1921 (25 U.S.C. 13), popularly known as the Snyder
			 Act.
			9.Definition of
			 Tribal School
			(a)ESEA
			 DefinitionSection 9101 of the Elementary and Secondary Education
			 Act of 1965 (20 U.S.C. 7801) is amended by adding at the end the
			 following:
				
					(44)Tribal
				SchoolThe term tribal school means—
						(A)a school that is
				a Bureau-funded school, as defined in section 1141 of the Education Amendments
				of 1978 (25 U.S.C. 2021);
						(B)a prekindergarten
				program, early childhood program or service, or elementary school or secondary
				school, operated by an Indian tribe or tribal organization (as defined in
				section 4 of the Indian Self-Determination and Education Assistance Act (25
				U.S.C. 450b));
						(C)a school that is
				located on Indian lands (as defined in section 8013); or
						(D)a school in which
				a predominance of the students who attend the school are Native American or
				Alaska Native students, as determined by the
				Secretary.
						.
			(b)Definition for
			 this ActIn this Act, the term tribal school has the
			 meaning given the term in section 9101 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7801) (as amended by subsection (a)).
			
